

116 HRES 770 : Disapproving the manner in which Chairman Adam B. Schiff of the Permanent Select Committee on Intelligence and Chairman Jerrold Lewis Nadler of the Committee on the Judiciary have conducted committee action during the impeachment inquiry of President Donald John Trump.
U.S. House of Representatives
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 770IN THE HOUSE OF REPRESENTATIVESDecember 18, 2019Mr. McCarthy submitted the following resolution; which was laid on the tableRESOLUTIONDisapproving the manner in which Chairman Adam B. Schiff of the Permanent Select Committee on
			 Intelligence and Chairman Jerrold Lewis Nadler of the Committee on the
			 Judiciary have conducted committee action during the impeachment inquiry
			 of President Donald John Trump.
	
 Whereas Chairman Schiff and Chairman Nadler willfully and intentionally violated the Rules of the House of Representatives by abusing and exceeding their powers as Chairmen of Committees;
 Whereas, on September 9, 2019, without consultation of the Ranking Minority Member, in violation of rule 9 of the Rules of the Permanent Select Committee on Intelligence, Chairman Schiff, in coordination with the Committees on Oversight and Reform and Foreign Affairs announced a wide-ranging investigation into the Trump-Giuliani Ukraine scheme;
 Whereas, on September 26, 2019, in an unprecedented action, Chairman Schiff unilaterally released a redacted version of the August 2019 whistleblower complaint;
 Whereas, on September 26, 2019, in his opening statement at a public hearing, Chairman Schiff engaged in a false retelling of the July 25, 2019, telephone conversation between President Trump and President Zelensky;
 Whereas, on November 20, 2019, a letter was transmitted from the Ranking Minority Member to Chairman Schiff requesting, pursuant to House Resolution 660, the concurrence of the chair to issue certain subpoenas;
 Whereas, on November 20, 2019, after excusing the witnesses at an open hearing, and without prior notice to the Republicans on the Committee, Chairman Schiff announced that the Committee had a business matter to take up and convened an impromptu business meeting to consider the Ranking Minority Member’s November 20 request concerning certain subpoenas;
 Whereas, on November 20, 2019, Chairman Schiff violated clause 2(g)(3) of rule XI of the Rules of the House of Representatives, which states, The chair of a committee shall announced the date, place, and subject matter of … a committee meeting, which may not commence earlier than the third calendar day … on which members have notice thereof;
 Whereas, on November 20, 2019, Chairman Schiff’s actions further violated paragraph 4(B) of House Resolution 660, which states, In the case that the chair declines to concur in a proposed action of the ranking minority member … the ranking minority member shall have the right to refer to the committee for decision the question whether such authority shall be so exercised and the chair shall convene the committee promptly to render that decision, subject to the notice procedures for a committee meeting under clause 2(g)(3)(A) and (B) of rule XI;
 Whereas, on November 21, 2019, pursuant to clause 2(j)(1) of rule XI of the Rules of the House of Representatives, all Republican Members on the Permanent Select Committee on Intelligence wrote to Chairman Schiff demanding to call witnesses at a minority day of hearings;
 Whereas, subsequent to receiving the request for an additional day of hearings by members of the minority party, Chairman Schiff refused to schedule such hearings;
 Whereas, on December 6, 2019, Chairman Schiff, without consultation of the Ranking Minority Member, in violation of section 3 of House Resolution 660, unilaterally transmitted additional records and other materials to the Committee on the Judiciary;
 Whereas Chairman Schiff compelled the production of documents from AT&T and Verizon and, in violation of clause 2(k)(6) of rule XI of the Rules of the House of Representatives, publicly used these documents to smear the personal attorneys of the President, a journalist, and to create a false narrative about a sitting Member of Congress and current and former congressional staff;
 Whereas on multiple occasions in both closed-door depositions and public hearings, Chairman Schiff abused his power as chair by unilaterally restricting Republican lines of questions and supporting witnesses’ attempts to evade answering Republicans’ [or the minority’s] questions by directing witnesses not to answer certain questions from Republican Members and staff;
 Whereas on multiple occasions in both closed-door depositions and public hearings, Chairman Schiff abused his power as chair by failing to follow proper parliamentary procedure, failing to recognize Members who wished to raise valid points of order, and repeatedly interrupting Republican Members and staff when they controlled the time;
 Whereas at the House Judiciary Committee’s first hearing pursuant to House Resolution 660, on December 4, 2019, Chairman Nadler was furnished with a request for a minority day of hearings, pursuant to clause 2(j)(1) of rule XI of the Rules of the House of Representatives, signed by all Republican Members of the Committee;
 Whereas subsequent to receiving the request for an additional day of hearings by members of the minority party, Chairman Nadler refused to schedule such hearings;
 Whereas Ranking Minority Member Collins furnished Chairman Nadler with a letter reminding him of his obligation to schedule a minority day of hearings, as requested by members of the minority party, and Chairman Nadler ignored the letter and failed to respond;
 Whereas Chairman Nadler repeatedly misstated the rules, misguiding members of the Committee and the American people, and refused to rule properly on members’ points of order concerning the requested minority hearing day;
 Whereas Chairman Nadler refused to consider the scheduling of the minority hearing day during a committee meeting until the markup of articles of impeachment;
 Whereas in place of finding common ground with the minority, Chairman Schiff and Chairman Nadler have constantly disregarded the Rules of the House of Representatives and ignored the fundamental rights of the minority; and
 Whereas Chairman Schiff’s and Chairman Nadler’s actions and abuses of power as chairmen of the Permanent Select Committee on Intelligence and the Committee on the Judiciary have willfully trampled on the rights of the minority in violation of the Rules of the House of Representatives and brought dishonor and discredit upon the House of Representatives: Now, therefore, be it
	
 That— (1)the House of Representatives strongly condemns Chairman Adam B. Schiff for repeated and blatant abuse of power in a way that is not befitting an elected Member of the House of Representatives nor his position as Chairman; and
 (2)the House of Representatives strongly condemns the manner in which Chairman Jerrold Lewis Nadler has failed to respond to the minority’s request for an additional day of hearings to consider the impeachment of President Donald John Trump.
			